                                          Case 3:17-cv-03592-RS Document 203 Filed 04/09/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CENTER FOR FOOD SAFETY, et al.,                   Case No. 17-cv-03592-RS (SK)
                                   8                    Plaintiffs,
                                                                                           ORDER REGARDING MOTION FOR
                                   9             v.                                        LEAVE TO FILE MOTION FOR
                                                                                           LIMITED RECONSIDERATION
                                  10     SANDERSON FARMS, INC.,
                                  11                    Defendant.                         Regarding Docket No. 202
                                  12          On April 9, 2019, Defendant Sanderson Farms, Inc. (“Defendant”) filed a motion for leave
Northern District of California
 United States District Court




                                  13   to file a motion for limited reconsideration regarding this Court’s April 2, 2019 Order disposing of
                                  14   Plaintiffs’ challenge to Defendant’s designation of certain privileged communications. (Dkts. 196,
                                  15   202.) Defendant asks for reconsideration of the Court’s privilege decisions on three documents
                                  16   listed in Exhibit A, the privilege log (Dkt. 196-1): Tab 12, Tab 53, and Tab 69. The Court
                                  17   GRANTS IN PART and DENIES IN PART the motion.
                                  18          Document Identified at Tab 12
                                  19          Defendant argues that the Court upheld Defendant’s assertion of privilege with regard to
                                  20   the document identified at Tab 13 but not with regard to the document identified at Tab 12 even
                                  21   though both documents contain a message from Defendant’s counsel. The document identified at
                                  22   Tab 13 shows on its face that Defendant conveyed a message from outside legal counsel to third
                                  23   parties at Defendant’s advertising agency BBDO and public relations company The Cirlot Agency
                                  24   in order to gather information to obtain legal advice. Although the document identified at Tab 12
                                  25   does not on its face show that Defendant sent the message to third parties to gather information to
                                  26   obtain legal advice, it appears that it is part of the same effort and same message in the document
                                  27   identified at Tab 13. For that reason, the Court GRANTS the motion and authorizes Defendant to
                                  28   withhold the document identified at Tab 12 as an attorney-client privileged communication.
                                           Case 3:17-cv-03592-RS Document 203 Filed 04/09/19 Page 2 of 2




                                   1          Documents Identified at Tabs 53 and 69

                                   2          As to the documents listed at Tabs 53 and 69, the Court DENIES Defendant’s request for

                                   3   reconsideration. As the Court explained in the original Order, the descriptions on the privilege log

                                   4   (Dkt. 196-1) for the documents listed at Tabs 53 and 69 did not state that the documents were

                                   5   prepared for or in anticipation of litigation. Plaintiffs challenged the description of the documents

                                   6   on the privilege log as vague, but Defendant refused to provide more information. Given that

                                   7   situation, the Court refused to protect documents from disclosure under the attorney work product

                                   8   doctrine because the description of the document on the privilege log did not provide justification

                                   9   for attorney work product doctrine. Defendant does not explain why Defendant failed to provide

                                  10   the same description for allegedly identical documents on the privilege log. But even with an

                                  11   explanation, there is no question that the privilege log failed to provide Plaintiffs with sufficient

                                  12   notice that the attorney work product doctrine protected the documents listed at Tabs 53 and 69.
Northern District of California
 United States District Court




                                  13   Given this failure, the Court will not revise the ruling of the previous Order with regard to these

                                  14   documents.

                                  15          IT IS SO ORDERED.

                                  16   Dated: April 9, 2019

                                  17                                                     ______________________________________
                                                                                         SALLIE KIM
                                  18                                                     United States Magistrate Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
